DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 06/28/2021. The amendments filed on 06/28/2021 have been entered. Accordingly, claims 1-6, 8-12, 14-18, 20-22, and 23-24 remain pending, and claims 1 and 24 have been amended. 
Response to Arguments
Response to rejection under 35 U.S.C. § 112
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. 
	Applicant indicates the fourth paragraph of page 10 of the response that claims 4 and 14 have been amended to remove the term “real-time”, while claim 1 was amended to remove the term “real-time”, however no amendments have been made to either claim 4 or 14. 
	Claim 24 remains rejected because it is not clear if the plurality of ultrasound sensors referred to the at least one embedded ultrasound sensor disclosed in claim 12 on which claim 24 is dependent. See the rejection below
Response to rejection under 35 U.S.C. § 103
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. 
Applicant provides arguments on pages 11-12 & 16-19 which mirror arguments previously .
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In specific response to the argument applicant presents on page 11 that Binnekamp teaches away from the present application – as a preliminary matter, applicant is reminded that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (See MPEP 2145(X)(D)(1)).
Further, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
On pages 13-14, applicant argues that Blaivas is not analogous art, citing paragraphs [0004]-[0016] of Blaivas.
In response to applicant's argument that Blaivas is not analogous art since the flexible catheter which conforms to the urethra is used in the study of urinary incontinence, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Blaivas still teaches the end result of the flexible catheter having tracking sensors mounted along the length of the flexible catheter which conform to the urethra in order to track the movement of the urethra, as claimed by the applicant. While Blaivas discloses several embodiments using different tracking modalities, one such tracking modality includes ultrasound. And the tracking members are ultrasound receivers of which the location is tracked using an ultrasound transducer probe (see [0084]). Therefore, Blaivas is relevant/analogous prior art because both the claimed invention and Blaivas are drawn to flexible tracking catheters. Applicant’s remarks on p. 14 characterize the field of endeavor more narrowly than is appropriate. As noted in In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009), “This court cannot, in the face of KSR, cling to formalistic rules for obviousness, customize its legal tests in specific scientific fields in a way that deem entire classes of prior art teachings irrelevant, or discount significant abilities of artisans of ordinary skill in an advanced area of art”. 
Applicant argues in the second paragraph on page 14 that
“However, there is no hint in Blaivas of (per claim 1) a controller configured to ... determin[e] locations of the ultrasound sensors based on the ultrasound sensor output signals from the ultrasound sensors during said sweeping; and delineating the course of said tubular human body structure based on the determined locations of the ultrasound sensors.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nonetheless, it is noted that the primary reference Binnekamp is cited in the rejection as disclosing the “controller” which is “configured” to “determining locations of the tracking sensors based on the tracking sensor output signals from the tracking sensors during said sweeping” (see [0027] of  Binnekamp cited in the rejection below) and “delineating the course of said tubular human body structure based on the determined locations of the tracking sensors” (see [0024], [0030] of  Binnekamp cited in the rejection below) together in combination with secondary reference Jain which teaches a “controller” configured to “determine locations of ultrasound sensors based on ultrasound output signals during said sweeping (see [0029], [0034-0036] of Jain cited in the rejection below) – not tertiary reference Blaivas. 
However, Blaivas has been relied upon to teach a controller being configured to continuously track the course of the tubular human body structure (see [0109]  .
Applicant argues in the second to last paragraph of page 17 -  first paragraph of page 18
“	All four applied references purport to be complete systems for their different intended purposes. None has any suggestion of a weakness which would lead one of ordinary skill in the art to look for ways to correct such weakness. All four references work on different principles, in different ways, and achieve different end results. It is submitted that combining pieces and parts of the four references in order to recreate the claimed combination would require a complete redesign of the base reference changing its operating principles and would be a classic hindsight reconstruction.
In the Response section, the Examiner relies on In re Keller to argue that Applicants are attacking references individually. Applicants note that ‘[t]he MPEP states that a rejection under 35 U.S.C. § 103 requires ‘[a] finding that the prior art included each element claimed ... with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.’ (MPEP 2143(A)). That is, where a limitation X is present in a claim, and multiple references A and B are combined to form the combination of A+B+C, then the claim limitation X must be present in at least one of the individual references A, B, and/or C for it to be present in the set of combined references. That is, a limitation that is not present in any one of the references A or B or C cannot be present in the combination A+B+C. Pointing out that such a limitation is not present in all of the cited references is not "attacking the references individually.’ As a result, when Applicants argue that any limitations of the claims are not present in any one of the cited references (e.g., Binnekamp, Jain, Linares, Blaivas, etc.), then those limitations are not present in the cited combinations of these references.”


	As a preliminary matter, applicant is reminded that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (See MPEP 2145(X)(D)(1)).
In response, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, despite being complete/functional systems, a person having ordinary skill in the art would identify ways for improving any of them, and the standard for obviousness has been met with the cited evidence and articulated rationales for combining the features. 
The proposed modification does not render the primary reference Binnekamp inoperable for its intended purpose by using ultrasonic sensors to provide tracking it is known in the art that one modality of tracking sensors can be ultrasound sensors and Binnekamp contemplates that the localization system inclusive of the tracking sensors may be a non-EM/non-FBG type modality or other localization modality known in the art (see [0022], [0027-0028] of Binnekamp).
Applicant argues in second to last paragraph on page 21 that
“There is no allegation that Willis discloses determin[ing] angular directions to the ultrasound sensors based on amplitudes of said ultrasound sensor output signals as a function of an imaging beam steering angle of said ultrasound probe. Rather, in Willis, time of arrival is used to determine distances dl-d6, and these distances determined from time-of-arrival are triangulated to establish a three-dimensional coordinate system.”

In response, it is noted that applicant appears to be interpreting the disclosure of Willis relating to the distances which has used to teach the limitation “determine distances of the ultrasound sensors from said ultrasound probe based on a time of arrival of said ultrasound sensor output signals”. As outlined in the rejection below, once the three-dimensional coordinate system is established for the reference ultrasound probe, the distances between the reference transducers of the ultrasound probe are determined in parallel with determining the distance from an ultrasound receiver of the catheter relative to transmitting ultrasound transducers the ultrasound reference probe (see [0062]). The distance data of the ultrasound sensor output signals output by the ultrasound receivers of the catheter is determined by the control circuitry which includes a system clock 141 which drives a distance counter 144, and also coupled to a threshold amplitude generator 146. The threshold reference input for the amplitude of the voltage of the received signals is provided for the threshold detectors 134 of each respective ultrasound channels 128a by the threshold amplitude generator 146. Please see FIGS. 2, 27B, & 28A-E, with 28A-E illustrating different amplitudes for the voltages on ultrasound receive lines of the probe each showing different amplitudes changing with respect to the distance between the transmitting ultrasound sensor and the receiving ultrasound transducer of the probe. Once the threshold detector 134 (via reception of the signals which exceed the threshold amplitude) activates latch 136 (also of channel 128a), a load data command is sent to the distance register 138 (coupled to the latch 136) and the current contents of the distance counter 144 are loaded into the distance register 138 for that channel and is subsequently placed on the distance data bus 140 along with the distance output data indicating which channel transmitted the pulse by the distance register 138. As system clock 141 drives the distance counter 144, it is the frequency of the system clock that determines the resolution of measured distances between transducers. Therefore, the transmit/receive for each channel 128 corresponding to each ultrasound signal transmitting transducer of the reference ultrasound probe, are sequentially selected for transmission of a transmit pulse, e.g. they are beam steered, so that then all channels 128 a, 128 b are simultaneously selected for parallel reception of the distance data from the ultrasound receivers. Therefore, the distance data represented by the output signal of the ultrasound receivers are representative of the amplitudes for the voltages on ultrasound receive lines, and that the distances are determined as a function of each respective transducer of the reference ultrasound probe having being defined a different axial coordinate of the three-dimensional coordinate system, have been interpreted to read on the determined angular directions (see [0126]-[0139]). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 14-15, 18, 20, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 14 recite the limitation “delineate” in “real-time”, and claim 14 recites “determining locations” in “real time”, which render the claims indefinite.  The term “real time” is highly subjective. What was considered real-time in 2000 would likely not be considered real time for the instant application.  Absent a special technical definition in the specification, it is unclear what speed of the processor would be sufficient to qualify as real time, if it is only the delineation of the course of the tubular human body structure/prostatic urethra and/or the determination of the locations of at least one ultrasound sensor which are done in real time rather than the rest of the claimed steps, or how a thing can in any way be performed in real time since there will always be some processing required to acquire a signal and/or present the results of any analysis or processing performed on the signal. 
Claims 15, 18, 20, & 23 are also rejected due to their dependency on claim 14 in light of the rejection above. 
Claim 24 recites the phrase “the flexible catheter includes a plurality of ultrasound sensors embedded at intervals along a length thereof” in lines 1-2, which renders the claim indefinite because is unclear if the “plurality of ultrasound sensors” are the at least one embedded ultrasound sensor included in the flexible catheter as recited in claim 12, from which claim 24 is dependent, or if the applicant meant to refer to a separate set of ultrasound sensors. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp et al. (US20130102891, hereafter “Binnekamp”), in view of Jain et al. (US20140094695, hereafter “Jain”) and Blaivas (US20100069784).
Regarding claim 1, Binnekamp discloses a system for localizing a tubular human body structure of a human subject in dosimetry of a target tissue or organ adjoining the tubular human body structure (“TRUS imaging allows a physician to visualize [localizing] the prostate [target tissue or organ], the neighboring [adjoining] anatomy (urethra [tubular body structure]),” [0003]), said system comprising:
an ultrasound probe (“ultrasound probe 107” [0027]) configured to emit ultrasound waves and to sweep the ultrasound waves over a field of view of said target tissue or organ (“a physician performs a manual (or automatic motorized) sweep [emit and sweep the ultrasound waves] of [over] the organ” [0029]) generate ultrasound data indicative thereof (“to acquire a set of 2D images [from generated ultrasound data]” [0029]);
a catheter ([0024], [0028] seed delivery devices 134 disclosed as being needles, applicators, etc., employing other seed delivery devices [catheter] such as a Mick applicator for delivering radioactive seeds 132) having tracking sensors integrated thereto ([0027-0028] the spatial localization system 120 including tracking sensors 114 built into/mounted onto guided needles/delivery device catheter to map out the spatial localization of the TRUS); 
a controller (“a controller or processor 138. Processor 138 is included in a computer system 142 which controls system functions, executes program 104” [0025]) configured to:
 receive data and the tracking sensor output signals (“Tracking system 120 works in conjunction with computer system 142 [of the controller] to track devices [from received signals]/needles 134 and seeds 132. Virtual images of the needles 134 and seeds 132 (virtual seeds 146) may be generated [from the received data]” [0025]), 
determining locations of the tracking sensors based on the tracking sensor output signals from the tracking sensors during said sweeping (“A template grid 110 may be employed to assist in determining positions [locations] and marking instrument process [during said sweeping]…Any and all of ultrasound probe 107 [ultrasound sensor], a probe holder 112 (to secure the probe), stepper 108 and template grid 110 may be spatially tracked with EM, FBG or other localization system 120 [the sensor output signal such that of an ultrasound sensing system]” [0027]), and 
delineating the course of said tubular human body structure based on the determined locations of the tracking sensors (“The tracking system 120 [including sensors 114] is preferably used in tandem with adaptive, intra-procedural treatment evaluation and planning. A planning/treatment program or method 104 automatically adapts treatment planning to take intra-procedural findings into account.” [0024] and “In block 214, a first seed delivery device (e.g., needle) is inserted into the organ (e.g., prostate [through the tubular body structure]). As the needle/device is advanced, its location and/or trajectory is identified on real-time TRUS images using a tracking or localization system (120), along with the target location, helping the physician to best reach that target.” [0030]), while it is known in the art that one modality of tracking sensors can be ultrasound sensors and Binnekamp discloses that the localization system 120 inclusive of the tracking sensors 114 may be a non-EM/non-FBG type modality or other localization modality known in the art (see [0022], [0027-0028]), Binnekamp does not explicitly disclose the tracking sensors as ultrasound sensors, the ultrasound sensors as being mounted to the catheter, the ultrasound sensors being configured to receive the ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof; the at least one ultrasound sensor being configured to receive the ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof; and the controller being configured for receiving the ultrasound data and determining locations of ultrasound sensors based on ultrasound output signals during said sweeping.
However, in the same field of endeavor, Jain teaches ultrasound sensors mounted on the catheter ([0023-0024] sensors/transducers 106 are incorporated into the catheter 102) are configured to receive the transmitted signals being transmitted from the transmission device (“Referring to FIG. 5C, in this embodiment, a device element 320 functions as a transmitter and virtual elements 322, 323 and 324 function as receivers. The virtual elements 322, 323 and 324 correspond with physical elements 326 in a physical array 328. The physical elements 326 receive signals transmitted from the device element 320.” [0049]) as the ultrasound waves are swept over the ultrasound sensors ([0034] the plurality of ultrasound sensors/elements are aboard/mounted on the tool/catheter, during scanning/sweeping of the imaging probe, the ultrasound signal times-of-flight between the ultrasound sensors/elements and the multiple transducers of the imaging probe are used to determine the position of the tracked catheter, so that during the scanning [0045] the movement of the catheter being tracked and displayed along with surrounding tissues in real-time/as the ultrasound waves are transmitted by the probe) and generate sensor output signals indicative thereof (“The signal delays measured at the physical elements 326 are transformed to enable measurements [output signals] from the perspective of the virtual elements 322, 323 and 324.” [0049]); and 
a controller ([0022] one or more processors 114) being configured to: 
receiving the ultrasound data and the ultrasound sensor output signals (“Imaging system 110 may be provided to collect real-time intra-operative imaging data [ultrasound data]. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured [sensor output signals] by the sensors/elements 106.” [0027]), and
determining locations of ultrasound sensors based on ultrasound output signals during said sweeping ([0029], [0034-0036] the position of each ultrasound sensor of the catheter may be determined using times-of-flight between the received ultrasound signal of the ultrasound sensors/tracked elements and the multiple transducers 222 of the imaging probe 220).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp with ultrasound sensors mounted on the catheter which are configured to receive the transmitted signals being transmitted from the transmission device and generate ultrasound sensor output signals indicative thereof; and the controller being configured to receive the ultrasound data and the ultrasound sensor output signals and determine locations of ultrasound sensors based on ultrasound output signals during said sweeping as taught by Jain in order to interpret signals sensed between tracking element and the array of transducers to compute times of flight of signals associated with the transducers in the array such that a position of tracking element is determined in at least two dimensions to locate a position of the medical device in a visual image ([Abstract] of Jain). 
Modified Binnekamp does not explicitly disclose the flexible catheter being configured to be inserted into and flexed to conform with the tubular human body, the flexible catheter having ultrasound sensors mounted thereto, the flexible catheter being configured to be inserted into a course of the tubular body structure, the ultrasound sensor being configured to receive ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof, and the controller being configured to continuously track the course of the tubular human body structure.
However, in solving the same problem of flexible urological catheters used for analyzing urethral properties, Blaivas teaches wherein the flexible catheter being configured to be inserted into and flexed to conform with the tubular human body structure (“Given its highly flexible nature, the elongate body 10 [catheter] takes on the shape [conforms] of the urethra [tubular body structure] in which it is disposed. As the urethra moves [patient movement], the elongate body 10 moves with it providing minimal resistance. Movement of the urethra, therefore, may be tracked via tracking of the tracking elements on the elongate body 10” [0085]),
the flexible catheter having ultrasound sensors mounted thereto ([0028], [0084] plurality of tracking members fixed to the elongate body, the tracking members may, for example, be ultrasonic receivers, such as ultrasonic piezoelectric transducers), the ultrasound sensor being configured to receive ultrasound waves as the ultrasound waves are swept over the ultrasound sensors ([0084] the locator unit may include an echoscope and a transducer probe used to track the transducers by sweeping ultrasound waves over the transducers) and generate ultrasound sensor output signals indicative thereof ([0083]-[0086], [0096] the transducers output signals to allow tracking of the shape and positioning of the elongate body 10 while inside the patient so that a clinician can visualize and track movement of the urethra and used in generating/output signals to display the urethra on the monitor display 16 and in calculating a length of the urethra), and 
a controller configured to continuously track the course of the tubular human body structure ([0109] the controller 14 continuously updates the functional urethral length from feedback from the tracking sensors).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Binnekamp with the flexible catheter being configured to be inserted into and flexed to conform with the tubular human body, the flexible catheter having ultrasound sensors mounted thereto, the ultrasound sensor being configured to receive ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof, and the controller configured to continuously track the course of the tubular human body structure as taught by Blaivas to provide a method of the analysis urethral properties, including inserting a highly flexible elongate body [catheter] into a patient's urethra and tracking movement of discrete points along a length of the body over a predetermined time period by determining which of the discrete points moves the most during the predetermined time period when the patient at least one of coughs, sneezes, laughs, and squeezes his or her abdomen muscles during the predetermined time period and thereby the of the urethra, therefore, may be tracked via tracking of the tracking elements on the flexible catheter ([0044], [0046]-[0047], [0085] of Blaivas).
Regarding claim 2, modified Binnekamp substantially discloses all the limitations of the claimed invention, specifically, modified Binnekamp discloses wherein said controller is configured to:
track (“Tracking system 120 works in conjunction with computer system 142 to track devices/needles 134 and seeds 132” [0025]) and segment said course of said tubular human body structure (“In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction” [0029]), and 
calculate a radiation dose (“Program 104 provides an improved workflow by implementing an ‘inverse’ method, allowing the user to define dosimetry targets once, and computing virtual seed locations [inserted seeds] automatically to reduce the amount of user interaction needed…to reduce radiation dose to critical anatomical structures and prevent overdosing. Seed densities may be varied” [0026]) to be delivered to said tubular human body structure from a radioactive seeds positioned for insertion into the target tissue or organ by a needle based on the tracking and segmentation (“In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction. In block 210, the physician defines target dosimetry (e.g., a plan), for example, desired dose levels for the prostate and surrounding organs at risk” [0029] and “In addition to recording seed locations, the localization device may assist in delivering seeds more accurately at the planned locations by providing sensory (e.g., visual (graphical/numerical) and/or audible) feedback about the distance between a planned seed location and the current delivery needle tip position in block 219. In block 220, each delivery needle is guided [positioned] to its planned template grid coordinate.)” [0030]).
Regarding claim 4, Binnekamp discloses a brachytherapy system including: 
a needle configured to pass through a grid and insert radioactive seeds into a prostate of a human subject (“each delivery needle is guided to its planned template grid coordinate.” [0030]); 
an ultrasound probe configured to emit ultrasound waves and to sweep the ultrasound waves over a field of view including the prostate to generate ultrasound data indicative thereof (“Referring to FIG. 2, in accordance with one embodiment, a method employs the system 100 described in FIG. 1 and includes the stepper 108, ultrasound probe 107, and grid 110 which have been set up relative to a subject 101. This embodiment is considered fully adaptive. In block 202, a first image acquisition (ultrasound) of an organ (e.g., prostate) and surrounding anatomy is acquired. In block 204, a physician performs a manual (or automatic motorized) sweep of the organ to acquire a set of 2D images” [0029]), the ultrasound data including ultrasound image data adapted for reconstruction into an image of the field-of-view including the prostate and the needle when inserted into the prostate (“In block 206, a 3D reconstruction is performed from the swept 2D images. In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction. In block 210, the physician defines target dosimetry (e.g., a plan), for example, desired dose levels for the prostate and surrounding organs at risk. In block 212, the inverse planning method automatically computes the virtual seed locations needed to best reach the physician's dose targets. In the case of stranded seeds, the dosimetrist arranges the seeds and spacers according to the plan” [0029]); 
a system for localizing a prostatic urethra of the human subject adjoining the prostate (“TRUS imaging allows a physician to visualize [localizing] the prostate [target tissue or organ], the neighboring [adjoining] anatomy (urethra [tubular body structure]),” [0003]) and in the field-of-view, the prostatic urethra moving with movement of the human subject (“The tracking system 120 is preferably used in tandem with adaptive, intra-procedural treatment evaluation and planning. A planning/treatment program or method 104 automatically adapts treatment planning to take intra-procedural findings [as the course changes] into account.” [0024] and “In block 214, a first seed delivery device (e.g., needle) is inserted into the organ (e.g., prostate [through the tubular body structure]). As the needle/device is advanced, its location [locations] and/or trajectory [through the course of the tubular structure] is identified [determined] on real-time TRUS images using a tracking or localization system (120), along with the target location, helping the physician to best reach that target” [0030]), said prostatic urethra localizing system including: 
a catheter ([0024], [0028] seed delivery devices 134 disclosed as being needles, applicators, etc., employing other seed delivery devices [catheter] such as a Mick applicator for delivering radioactive seeds 132) having tracking sensors integrated thereto ([0027-0028] other/non-EM/non-FBG type spatial localization system 120 sensors 114, such as known in the art can be ultrasound sensors, built into/mounted thereto guided needles/delivery device catheter to map out the spatial localization of the TRUS); 
a controller (“a controller or processor 138. Processor 138 is included in a computer system 142 which controls system functions, executes program 104” [0025]) configured to: 
receive the ultrasound image data and the tracking sensor output signals (“Tracking system 120 works in conjunction with computer system 142 [of the controller] to track devices [from received signals of sensor output data]/needles 134 and seeds 132. Virtual images of the needles 134 and seeds 132 (virtual seeds 146) may be generated [from the received data]” [0025]),  
determine locations of the tracking sensors based on the tracking sensor output signals from the tracking sensors during said sweeping (“A template grid 110 may be employed to assist in determining positions [locations] and marking instrument process [during said sweeping]…Any and all of ultrasound probe 107 [ultrasound sensor], a probe holder 112 (to secure the probe), stepper 108 and template grid 110 may be spatially tracked with EM, FBG or other localization system 120 [the sensor output signal such that of an ultrasound sensing system] ” [0027]), and 
delineate in real-time the course of the prostatic urethra based on the determined locations of the tracking sensors (“The tracking system 120 is preferably used in tandem with adaptive, intra-procedural treatment evaluation and planning. A planning/treatment program or method 104 automatically adapts treatment planning to take intra-procedural findings into account.” [0024] and “In block 214, a first seed delivery device (e.g., needle) is inserted into the organ (e.g., prostate [through the tubular body structure]). As the needle/device is advanced, its location and/or trajectory is identified on real-time TRUS images using a tracking or localization system (120), along with the target location, helping the physician to best reach that target.” [0030]), and
track and segment said delineated course of said prostatic urethra (“The tracking system 120 is preferably used in tandem with adaptive, intra-procedural treatment evaluation and planning” [0024], “In block 202, a first image acquisition (ultrasound) of an organ (e.g., prostate) and surrounding anatomy is acquired. In block 204, a physician performs a manual (or automatic motorized) sweep of the organ to acquire a set of 2D images. In block 206, a 3D reconstruction is performed from the swept 2D images. In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction” [0029], and “In block 214, a first seed delivery device (e.g., needle) is inserted into the organ (e.g., prostate [through said prostatic urethra]). As the needle/device is advanced, its location and/or trajectory is identified [delineated] on real-time TRUS images using a tracking or localization system (120), along with the target location, helping the physician to best reach that target.” [0030]), 
calculate a radiation dose to be delivered to said prostatic urethra from a radioactive seed positioned for insertion into the prostate by the needle based on the ultrasound image data (“In block 212, the inverse planning method automatically computes [calculates] the virtual seed locations needed to best reach the physician's dose targets. In the case of stranded seeds, the dosimetrist arranges the seeds and spacers according to the plan [with the calculated radiation dose]” [0029]), while it is known in the art that one modality of tracking sensors can be ultrasound sensors and Binnekamp discloses that the localization system 120 inclusive of the tracking sensors 114 may be a non-EM/non-FBG type modality or other localization modality known in the art (see [0022], [0027-0028]), Binnekamp not explicitly disclose the tracking sensors as ultrasound sensors, the ultrasound sensors as being mounted to the catheter, the ultrasound sensors being configured to receive the ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof; the at least one ultrasound sensor being configured to receive the ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof; and the controller being configured to receive the ultrasound data and determine locations of ultrasound sensors based on ultrasound output signals during said sweeping.
However, in the same field of endeavor, Jain teaches ultrasound sensors mounted on the catheter ([0023-0024] sensors/transducers 106 are incorporated into the catheter 102) being configured to receive the transmitted signals being transmitted from the transmission device (“Referring to FIG. 5C, in this embodiment, a device element 320 functions as a transmitter and virtual elements 322, 323 and 324 function as receivers. The virtual elements 322, 323 and 324 correspond with physical elements 326 in a physical array 328. The physical elements 326 receive signals transmitted from the device element 320.” [0049]) as the ultrasound waves are swept over the ultrasound sensors ([0034] plurality of ultrasound sensors/elements are aboard/mounted on the tool/catheter, during scanning/sweeping of the imaging probe, the ultrasound signal times-of-flight between the ultrasound sensors/elements and the multiple transducers of the imaging probe are used to determine the position of the tracked catheter, so that during the scanning [0045] the movement of the catheter being tracked and displayed along with surrounding tissues in real-time/as the ultrasound waves are transmitted by the probe) and generate sensor output signals indicative thereof (“The signal delays measured at the physical elements 326 are transformed to enable measurements [output signals] from the perspective of the virtual elements 322, 323 and 324.” [0049]); and
 a controller ([0022] one or more processors 114) being configured to: 
receive the ultrasound data and the ultrasound sensor output signals (“Imaging system 110 may be provided to collect real-time intra-operative imaging data [ultrasound data]. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured [sensor output signals] by the sensors/elements 106.” [0027]), and
determine locations of ultrasound sensors based on ultrasound output signals during said sweeping ([0029], [0034-0036] the position of each ultrasound sensor of the catheter may be determined using times-of-flight between the received ultrasound signal of the ultrasound sensors/tracked elements and the multiple transducers 222 of the imaging probe 220).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp with the ultrasound sensors mounted on the catheter which are configured to receive the transmitted signals being transmitted from the transmission device and generate ultrasound sensor output signals indicative thereof; and the controller being configured to receive the ultrasound data and the ultrasound sensor output signals and determine locations of ultrasound sensors based on ultrasound output signals during said sweeping as taught by Jain in order to interpret signals sensed between tracking element and the array of transducers to compute times of flight of signals associated with the transducers in the array such that a position of tracking element is determined in at least two dimensions to locate a position of the medical device in a visual image ([Abstract] of Jain).
Modified Binnekamp does not explicitly disclose the flexible catheter being configured to be inserted into and flexed to conform with the tubular human body, the flexible catheter having ultrasound sensors mounted thereto, the flexible catheter being configured to be inserted into a course of the tubular body structure, the ultrasound sensor being configured to receive ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof.
However, in solving the same problem, Blaivas teaches wherein the flexible catheter being configured to be inserted into and flexed to conform with the tubular human body structure (“Given its highly flexible nature, the elongate body 10 [catheter] takes on the shape [conforms] of the urethra [tubular body structure] in which it is disposed. As the urethra moves [patient movement], the elongate body 10 moves with it providing minimal resistance. Movement of the urethra, therefore, may be tracked via tracking of the tracking elements on the elongate body 10” [0085]),
the flexible catheter having ultrasound sensors mounted thereto ([0028], [0084] plurality of tracking members fixed to the elongate body, the tracking members may, for example, be ultrasonic receivers, such as ultrasonic piezoelectric transducers), the ultrasound sensor being configured to receive ultrasound waves as the ultrasound waves are swept over the ultrasound sensors ([0084] the locator unit may include an echoscope and a transducer probe used to track the transducers by sweeping ultrasound waves over the transducers) and generate ultrasound sensor output signals indicative thereof ([0083]-[0086], [0096] the transducers output signals to allow tracking of the shape and positioning of the elongate body 10 while inside the patient so that a clinician can visualize and track movement of the urethra and used in generating/output signals to display the urethra on the monitor display 16 and in calculating a length of the urethra).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Binnekamp with the flexible catheter being configured to be inserted into and flexed to conform with the tubular human body, the flexible catheter having ultrasound sensors mounted thereto, the ultrasound sensor being configured to receive ultrasound waves as the ultrasound waves are swept over the ultrasound sensors and generate ultrasound sensor output signals indicative thereof as taught by Blaivas to provide a method of the analysis urethral properties, including inserting a highly flexible elongate body [catheter] into a patient's urethra and tracking movement of discrete points along a length of the body over a predetermined time period by determining which of the discrete points moves the most during the predetermined time period when the patient at least one of coughs, sneezes, laughs, and squeezes his or her abdomen muscles during the predetermined time period and thereby the of the urethra, therefore, may be tracked via tracking of the tracking elements on the flexible catheter ([0044], [0046]-[0047], [0085] of Blaivas).
Regarding claim 5, modified Binnekamp substantially discloses all the limitations of the claimed invention, specifically, modified Binnekamp discloses wherein said tracking sensors are embedded in the catheter (“The EM, FBG or other spatial localization system 120 includes sensors 114 built into the seed delivery devices 134 or into guided needles used to map out the spatial localization of un-tracked devices” [0028]), and specifically, Jain discloses wherein said ultrasound sensors (“One or more [additional] sensors/transducers 106 may be incorporated into the device(s) 102” [0024] and “a tracked element 106 (on the device 102)” [0025]) are embedded in the catheter ([0017] the ultrasound sensors are  embedded at the distal end of the catheter tool) at a fixed distance from one another (see physical elements 326 of array 328 in FIG. 5C), and specifically, Blaivas discloses the ultrasound sensors are embedded in the catheter at common fixed distances from one another ([0028] plurality of tracking members which are [0084] ultrasonic sensors fixed/embedded and spaced along the [0085] flexible elongate catheter body see FIGS. 1A, 1D, 2A).
Regarding claim 6, modified Binnekamp substantially discloses all the limitations of the claimed invention, specifically, modified Binnekamp discloses wherein the controller (see 104 in the memory 136 of the computer system 142, working in conjunction with the processor or controller 138 of FIG. 1) is further configured to calculate a radiation dose to the tubular human body structure from the radioactive seeds positioned for insertion into the target tissue or organ by the needle (“The recorded seed locations (and/or virtual seed locations) 148 are employed to compute the dosage fields around each seed 132 (or virtual seed) and determine a net effect of all seeds that have been implanted. The placement of virtual seeds 146 may be employed as a planning tool to plan seed placement” [0028] and “In block 210, the physician defines target dosimetry (e.g., a plan), for example, desired dose levels for [to] the prostate and surrounding organs at risk. In block 212, the inverse planning method automatically computes the virtual seed locations needed to best reach the physician's dose targets. In the case of stranded seeds, the dosimetrist arranges the seeds and spacers according to the plan” [0029]) based on the tracking sensor output signals ([0025] generating virtual images of the needles 134 and seeds 132 (virtual seeds 146) by the provided visual graphical/numerical/audible sensory feedback from the sensors indicative of the distance between a planned seed location and the current delivery needle tip position so that [0030] the localization device to enable delivering seeds more accurately at the planned locations), and specifically, Linares discloses determining delivery of the therapeutic element based on ultrasound output signals ([0010], [0048-0049], [0052] a the anatomic course of a patient’s urethra is identified in real time by the ultrasound data containing information of the specific location(s) of the ultrasound sensors for the precise placement of a treatment element 70 and quantity/dosage of the treatment to be delivered based on the identified information provided by the ultrasound signal data displayed as ultrasound images monitoring the procedure).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Binnekamp with determining delivery of the therapeutic element based on ultrasound output signals as taught by Linares to provide a method and system which can effectively provide for the identification of the urethral course through the prostate, thereby allowing a practitioner, in real time, to effectively identify not only the external boundaries of the prostate, but also the urethra, thereby taking both into consideration when appropriately positioning a treatment element, such as radioactive seeds and/or cryo-probes. In particular, ideal techniques may call for a positioning of the treatment element in substantially close proximity to a malignant tumor, while maintaining a maximum possible spacing from the urethra ([0010] of Linares).
Regarding claim 16, modified Binnekamp, in view of Blaivas, substantially discloses all the limitations of the claimed invention, specifically, Blaivas discloses wherein the catheter is flexible to conform with the tubular human body structure during patient movement (“Given its highly flexible nature, the elongate body 10 [catheter] takes on the shape [conforms] of the urethra [tubular body structure] in which it is disposed. As the urethra moves [patient movement], the elongate body 10 moves with it providing minimal resistance. Movement of the urethra, therefore, may be tracked via tracking of the tracking elements on the elongate body 10.” [0085]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Binnekamp with the catheter is flexible to conform with the tubular human body structure during patient movement taught by Blaivas to provide a method of the analysis urethral properties, including inserting a highly flexible elongate body [catheter] into a patient's urethra and tracking movement of discrete points along a length of the body over a predetermined time period by determining which of the discrete points moves the most during the predetermined time period when the patient at least one of coughs, sneezes, laughs, and squeezes his or her abdomen muscles during the predetermined time period and thereby the of the urethra, therefore, may be tracked via tracking of the tracking elements on the flexible catheter ([0044], [0046]-[0047], [0085] of Blaivas).
Regarding claim 21, modified Binnekamp substantially discloses all the limitations of the claimed invention, specifically, modified Binnekamp discloses wherein the tubular human body structure is a urethra of the human subject and the target tissue is a prostate of the human subject (“In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction” [0029]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Jain and Blaivas, as applied to claim 1 above, further in view of Camus et al. (US20070232886, hereafter, “Camus”).
Regarding claim 3, modified Binnekamp substantially discloses all the limitations of the claimed invention, specifically, modified Binnekamp discloses a control device configured to retract the TRUS ([0027] ultrasound probe stepper 108 automatically advances/retracts the probe 107) and that the catheter device being advanced when inserted in the patient ([0030] is device is advanced), but does not explicitly disclose further comprising a retractor configured to retract said catheter, said retractor being controlled by said controller.
However, in the same field of endeavor, Camus teaches further comprising a retractor configured to retract said catheter (“The catheter control unit 11 [retracting unit] monitors the catheter 10 and is also embodied to perform an even withdrawal [retraction] of the catheter through the hollow organ while precisely recording the withdrawal length” [0047]), said retractor being controlled by said controller (“the most probable withdrawal [retraction] path of the catheter 10 [medical tool] from the start position is determined on the basis of the three-dimensional model. This is done with the aid of the processing unit 13 [controller]” [0057]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Binnekamp with the retracting unit for the medical tool, controlled by the controller, as taught by Camus to provide for a device which is designed to make possible a three-dimensional map of the structure of a hollow organ which is as correct as possible, including the wall structure, without the need for additional devices and without subjecting the patient to an increased radiation dose ([0010] of Camus).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Jain and Blaivas, as applied to claim 1 above, in view of Willis et al. (US20130225983, hereafter, “Willis”).
Regarding claim 8, modified Binnekamp substantially discloses all the limitations of the claimed invention, but does not explicitly disclose herein said controller is further configured to determine distances of the ultrasound sensors from said ultrasound probe based on a time of arrival of said ultrasound sensor output signals, and to determine angular directions to the ultrasound sensors based on amplitudes of said ultrasound sensor output signals as a function of an imaging beam steering angle of said ultrasound probe.
However, in the same field of endeavor, Willis teaches wherein said controller (“an ultrasound hardware control and timing component 118” [0118]) is further configured to:
 determine a distance of the ultrasound sensor from said ultrasound probe based on a time of arrival of said ultrasound sensor output signals (“the distances d1 through d6 shown in FIG. 2 are calculated using the respective times it takes for an acoustic pulse to travel between each pair of the reference transducers” [0061], the reference transducers are interpreted to correspond to the ultrasound sensors receiving the ultrasound signals coming from the ultrasound probe), and 
determine an angular direction to the ultrasound sensor based on an amplitudes of said output sensor signals as a function of an imaging beam steering angle of said ultrasound probe (“These distances are triangulated to establish the positions of the reference transducers relative to each other, and therefore to establish a three-dimensional coordinate system” [0061], and [0060], [0062] as seen in FIG. 2, ultrasound transducers define a 3-dimensional coordinate system such that ultrasound Tref1 is mounted on the catheter such that it defines the origin of the coordinate system; the x-axis is defined by the line between ultrasound sensors Tref1 and Tref2, ultrasound Tref3 is mounted as to lie in the plane of z=0, and ultrasound sensor Tref4 lays on the side of the plane such that z>0, the coordinates of the reference transducers are computed using the law of cosines, therefore ultrasound sensors Tref1-Tref4 are orientated at different angles with respect to one another, once the 3-dimensional coordinate system is established for the reference ultrasound probe, the three-dimensional location of the receiver ultrasonic sensors mounted to the catheter can be determined, [0126]-[0133], [0135], [0139] as illustrated in FIG. 27B, the distance counter of the ultrasound control hardware and timing component 118 includes transmit and receive controller 142 which is electronically coupled to a system clock 141 that drives a distance counter 144, and also coupled to a threshold amplitude generator 146 which provides the threshold reference input for threshold detectors 134 of each respective receive ultrasound channels. The threshold detector 134 triggers/activates a latch 136 once a received signal exceeds a threshold (amplitude) level. Once the latch 136 is activated by the threshold detector 134 (via reception of the signals which exceed the threshold amplitude), a load data command is sent to the distance register 138 (coupled to the latch 136) and the current contents of the distance counter 144 are loaded into the distance register 138 for that channel and is subsequently placed on the distance data bus 140 along with the distance output data indicating which channel transmitted the pulse by the distance register 138. Also see FIGS. 28A-E depicting different amplitudes for the voltages on ultrasound receive lines, each which illustrate different amplitudes changing with respect to the distance between the transmitting ultrasound sensor and the receiving ultrasound transducer of the probe).
 It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Binnekamp with the controller being further configured to determine a distance of the ultrasound sensor from the ultrasound probe based on a time of arrival of the sensor output signals, and to determine an angular direction to the ultrasound sensor based on an amplitudes of the sensor output signals as a function of an imaging beam steering angle of the ultrasound probe as taught by Willis in order to provide a system by which the positions of medical devices such as mapping and ablation catheters may be accurately guided to selected regions of the body ([0006] of Willis).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Jain and Blaivas, as applied to claim 1 above, in view of Gaudet et al. (US20140076053, hereafter “Gaudet”).
Regarding claim 9, modified Binnekamp substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein said controller is adapted to delineate said course of said tubular body structure by performing an interpolation between recorded positions of the ultrasound sensors tracked in said field of view.
However, in solving the same problem, Gaudet teaches wherein said controller is adapted to delineate said course of said tubular body structure by performing an interpolation (“Obtaining wall thickness information from the data acquired during the scan operation may require some interpolation of the frequency-domain samples” [0082]) between recorded positions of said the ultrasound sensors tracked in said field of view (“Data acquired during a scan operation using the delivery tool assembly 100 may be analyzed to obtain wall thickness information. More particularly, data points acquired during the scan operation include position information (non-contact sensor 216 information) and signal information regarding reflected signals received at the phased array ultrasonic probe 102” [0081]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Binnekamp with the controller being adapted to delineate the course of said tubular body structure by performing an interpolation between recorded positions of the ultrasound sensors tracked in said field of view as taught by Gaudet in order to provide for a ultrasonic probe assembly that permits acquisition of a plurality of closely spaced data points using multiple incidence angles simultaneously and saving these data points for subsequent analysis ([0023] of Gaudet).
Regarding claim 11, modified Binnekamp substantially discloses all the limitations of the claimed invention, modified Binnekamp discloses further including a robot configured to retract, advance and rotate the ultrasound probe during said sweeping of said field of view (“An ultrasound probe stepper 108 [robot] may be employed to automatically advance/retract the probe 107.” [0027]), but does not explicitly disclose said ultrasound probe is adapted to be rotated during said sweeping of said field of view.
However, in solving the same problem, Gaudet teaches said ultrasound probe is adapted to be rotated during said sweeping of said field of view (“a phased array ultrasonic probe assembly, mounted on a rotating carriage that permits acquisition [sweeping said field of view) of a plurality of closely spaced data points using multiple incidence angles simultaneously and saving these data points for subsequent analysis” [0023]). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Binnekamp  with the ultrasound probe being adapted to be rotated during the sweeping of the field of view as taught by Gaudet in order to provide for a ultrasonic probe assembly that permits acquisition of a plurality of closely spaced data points using multiple incidence angles simultaneously and saving these data points for subsequent analysis ([0023] of Gaudet).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Jain and Blaivas, as applied to claim 1 above, in view of Salcudean et al. (US6425865, hereafter “Salcudean”).
Regarding claim 10, modified Binnekamp substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein said ultrasound probe is mounted on an encoder to access a third dimension.
However, in the same field of endeavor, Salcudean teaches wherein said ultrasound probe is mounted on an encoder to access a third dimension (“The proposed ultrasound probe carrying robot is described in detail in FIG. 2. The ultrasound probe 6 is mounted on a magnetic holder 11, which is mounted in turn on the shaft of a probe yawing motor and encoder 31 that can change the ultrasound probe SPIN angle” column 6, lines 62-66).
 It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Binnekamp with the ultrasound probe being mounted on an encoder to access a third dimension as taught by Salcudean in so that the location of the ultrasound transducer can be determined via the forward kinematics of the slave manipulator, three-dimensional ultrasound images can be reconstructed from a series of two-dimensional image slices and allow for remote probe positioning could also be used in teleradiology to examine patients at distant or inaccessible locations by the Radiologist (column 1, lines 42-44 and 62-66 of Salcudean).
Claims 12, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Vignon et al. (US20130041252, hereafter, “Vignon”) and Linares (US20110224538).
Regarding claim 12, Binnekamp discloses a system for localizing a prostatic urethra in dosimetry of a prostate gland (“TRUS imaging allows a physician to visualize the prostate, the neighboring anatomy (urethra, bladder, etc.)” [0003]), said system comprising: 
a transrectal ultrasound probe (“an ultrasonic probe 107, e.g., a transrectal probe.” [0027]) configured to sweep a field of view including the prostate gland (“TRUS imaging allows a physician to visualize the prostate [in the field of view]” [0003] and “The tracking system 120 is preferably used in tandem with adaptive, intra-procedural treatment evaluation and planning. A planning/treatment program or method 104 automatically adapts treatment planning to take intra-procedural findings into account.” [0024]);
 inserting a medical tool ([0030] a first seed delivery device/medical tool is inserted into the organ) with at least one embedded tracking sensor (“The EM, FBG or other spatial localization system 120 includes sensors 114 built into [mounted on] the seed delivery devices 134 [medical tool] or into guided needles [medical tool] used to map out the spatial localization of un-tracked devices” [0028]), as the medical tool with mounted at least one tracking sensor is inserted ([0030] as the needle/medical tool is advanced/during insertion, the location and/or insertion path/trajectory is identified on real-time TRUS images using the tracking/localization system), determine locations of the tracking sensor based on the tracking sensor output signals from the tracking sensors during said sweeping of the probe as the medical tool is being inserted (“A template grid 110 may be employed to assist in determining positions [locations] and marking instrument process [during said sweeping]…Any and all of ultrasound probe 107, a probe holder 112 (to secure the probe), stepper 108 and template grid 110 may be spatially tracked with EM, FBG or other localization system 120” [0027], to produce [0030] real-time TRUS images using the tracking/localization system with the target location, in order to help the physician reach the best target); while it is known in the art that one modality of tracking sensors can be ultrasonic tracking sensors, and Binnekamp discloses that the localization system 120 inclusive of the tracking sensors 114 which may be a non-EM/non-FBG type modality or other localization modality known in the art (see [0022], [0027-0028]), Binnekamp does not explicitly disclose the tracking sensors as specifically being ultrasound sensors, the medical  tool being flexible, the flexible medical tool including at the least one ultrasound sensor mounted to the flexible medical tool; and a controller configured to determine a location of the at least one ultrasound sensor based on output signals from said at least one ultrasound sensor during the sweeping of the field of view.
However, in the same field of endeavor, Vignon, discloses a flexible catheter/medical tool (“a catheter 204 (or other interventional tool or instrument, flexible or rigid)” [0047]) including at least one ultrasound sensor (“The tool can have embedded at its tip a small ultrasound transmitter or receiver for transmitting or receiving the transmissive ultrasound” [abstract]); and 
a controller configured to determine a location of the at least one embedded ultrasound sensor based on an output signal from said at least one embedded ultrasound sensor during the sweeping of the field of view (“In the case of the ultrasound receiver, its 3D position [location] can be obtained by beamforming the signals received by it as the ultrasound beams sweep [of the probe] the field of view during pulse-echo acquisition” [0006]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Binnekamp with the flexible catheter including at least one embedded ultrasound sensor and a controller configured to determine a location of the at least one ultrasound sensor based on an output signal from said embedded ultrasound sensor during the sweeping of the ultrasound probe field of view as taught by taught by Vignon to provide an ultrasonic tracking device and method for reliably determining both the position (particularly, of the tip) and orientation of a catheter relatively to the surrounding anatomy, in three dimensions and in real time by utilizing one or more small ultrasound transducers, serving as sources or receivers, are placed (embedded) at known locations on the catheter ([0005] of Vignon).
Modified Binnekamp does not explicitly disclose the flexible medical tool configured to move through and with the tubular body during insertion into the prostatic urethra and to delineate a course of the prostatic urethra based on the determined location of the sensor.
However, in the same field of endeavor, Linares teaches a catheter configured for insertion into the prostatic urethra (“The echo-opaque catheter is introduced into said urethra until echogenic and radio-opaque portion of said catheter reach a portion of said urethra located within the prostate.” [0052]) and to delineate a course of the prostatic urethra (“Utilizing, the preceding urethra identification system 10 and the echo-opaque catheter 20, it is further seen that the present invention may be directed towards a method of identifying a patient's urethral anatomic course, in real time, for the precise placement of a treatment element 70 into the patient's prostate 100” [0052]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Binnekamp with the catheter configured for insertion into the prostatic urethra and to delineate a course of the prostatic urethra as taught by Linares to provide a method and system which can effectively provide for the identification of the urethral course through the prostate, thereby allowing a practitioner, in real time, to effectively identify not only the external boundaries of the prostate, but also the urethra, thereby taking both into consideration when appropriately positioning a treatment element, such as radioactive seeds and/or cryo-probes. In particular, ideal techniques may call for a positioning of the treatment element in substantially close proximity to a malignant tumor, while maintaining a maximum possible spacing from the urethra ([0010] of Linares).
Regarding claim 22, modified Binnekamp substantially discloses all the limitations of the claimed invention, specifically, modified Binnekamp discloses further including determining a radiation dose (“Program 104 provides an improved workflow by implementing an ‘inverse’ method, allowing the user to define dosimetry targets once, and computing virtual seed locations automatically to reduce the amount of user interaction needed…to reduce radiation dose to critical anatomical structures and prevent overdosing. Seed densities may be varied” [0026]) delivered to the prosthetic urethra by a radioactive seed the prostate gland (“In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction. In block 210, the physician defines target dosimetry (e.g., a plan), for example, desired dose levels for the prostate and surrounding organs at risk” [0029] and “In addition to recording seed locations, the localization device may assist in delivering seeds more accurately at the planned locations by providing sensory (e.g., visual (graphical/numerical) and/or audible) feedback about the distance between a planned seed location and the current delivery needle tip position in block 219. In block 220, each delivery needle is guided [positioned] to its planned template grid coordinate.)” [0030]).
Regarding claim 24, modified Binnekamp, in view of Vignon, substantially discloses all the limitations of the claimed invention, specifically, Vignon discloses wherein the flexible catheter includes a plurality of ultrasound sensors embedded at intervals along a length thereof ([0005], Abstract discloses the one or more/plurality of ultrasound transducers/receivers are placed/embedded at known locations/intervals on the length of the catheter, which may be [0047] a flexible catheter which [0066-0067] receives signals from the ultrasound scanner for catheter tracking), and the controller is configured to: 
determine distances of the respective ultrasound sensors from the transrectal ultrasound probe based on times of arrival of the output signals from the embedded ultrasound sensors ([0044] for each element 104, the “round-trip time of flight,” measurement is indicative of the total flight distance. Since the r(P) leg of the flight is constant, the return flight distance d(i,P) is determined. From these measurements, the relative position of the reflector 106 with respect to the probe is computed geometrically), and 
determine angular directions to the respective ultrasound sensors based on amplitudes of the output signals from the ultrasound sensors as a function of an imaging beam steering angle of the transrectal ultrasound probe ([0044]-[0045], [0076] Each element 104 of the ultrasound probe measures continually the amplitude of the return ultrasound, so that the position of the imaging beam that yields the highest amplitude sensed at the tracked sensor’s/receiver's location corresponds to the angular location of the tracked receiver 202, depending on the imaging geometry).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Binnekamp with the controller is configured to: determine distances of the respective ultrasound sensors from the transrectal ultrasound probe based on times of arrival of the output signals from the embedded ultrasound sensors, and determine angular directions to the respective ultrasound sensors based on amplitudes of the output signals from the ultrasound sensors as a function of an imaging beam steering angle of the transrectal ultrasound probe as taught by Vignon to provide an ultrasonic tracking device and method for reliably determining both the position (particularly, of the tip) and orientation of a catheter relatively to the surrounding anatomy, in three dimensions and in real time by utilizing one or more small ultrasound transducers, serving as sources or receivers, are placed (embedded) at known locations on the catheter ([0005] of Vignon).
Claims 14-15, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of view of Linares.
Regarding claim 14, Binnekamp discloses a method for localizing tubular a body structure (“TRUS imaging allows a physician to visualize [localizing] the prostate [target tissue or organ], the neighboring [adjoining] anatomy (urethra [tubular body structure])” [0003]), adjoining the tubular body structure (“the neighboring [adjoining] anatomy (urethra [tubular body structure]),” [0003]), said system comprising:
sweeping an ultrasound waves over a field of view including a target tissue or organ (“a physician performs a manual (or automatic motorized) sweep of the organ to acquire a set of 2D images” [0029]) and at least a portion of the tubular body structure (“In block 202, a first image acquisition (ultrasound) of an organ (e.g., prostate) and surrounding anatomy [including at least a portion of the tubular body structure] is acquired” [0029]) by an ultrasound probe (“ultrasound probe 107” [0027]);
inserting a catheter ([0024], [0028] seed delivery devices 134 disclosed as being needles, applicators, etc., employing other seed delivery devices [catheter] such as a Mick applicator for delivering radioactive seeds 132) into the body ([0030] medical delivery tool inserted into the body), at least one tracking sensor integrated to the catheter ([0027-0028] other/non-EM/non-FBG type spatial localization system 120 sensors 114 built into/mounted thereto guided needles/delivery device catheter to map out the spatial localization of the TRUS), determining locations of the at least one tracking sensor (“A template grid 110 may be employed to assist in determining positions [locations] and marking instrument process [during said sweeping]…Any and all of ultrasound probe 107 [ultrasound sensor], a probe holder 112 (to secure the probe), stepper 108 and template grid 110 may be spatially tracked with EM, FBG or other localization system 120 [the sensor output signal” [0027]), while Binnekamp discloses a method of localizing a tubular structure during movement of patient tissue (“tracking of needles or seed delivery devices may be employed to monitor organ motion or swelling as a trigger to update three-dimensional (3D) imaging for a new planning data set” [0018] and “Referring to FIG. 5, an organ swelling [movement] adaptation method, which can be combined with other embodiments, is illustratively depicted. EM or FBG localization of the needles in the prostate is used to identify swelling of the prostate or other organ, determined by relative movements of the needles, in block 502. If swelling beyond a threshold is identified, a new set of ultrasound images are needed and are acquired to provide to the adaptive planning method, along with the correspondingly updated segmentations of prostate and surrounding organs, in block 504. Block 504 may provide a warning to the user in the form of a volume change for an audible alarm or a visual indicator to indicate that a threshold (e.g., for swelling or movement) has been exceeded. Corrective action may be taken, e.g., restore pose of the patient, anti-inflammatory administered, etc.” [0035]), and that it is known in the art that one modality of tracking sensors can be ultrasound sensors and that the localization system 120 inclusive of the tracking sensors 114 disclosed Binnekamp may be a non-EM/non-FBG type modality or other localization modality known in the art (see [0022], [0027-0028]), Binnekamp does not explicitly disclose the tracking sensors as ultrasound sensors, the ultrasound sensors as being mounted to the catheter, the catheter as being flexible, a course of the tubular body structure changing with patient movement, inserting a flexible medical tool into the tubular body structure, at least one ultrasound sensor being mounted to the flexible medical tool, the ultrasound sensor being inserted into the tubular body structure with the flexible medical tool as the flexible medical tool is inserted into the tubular body structure, in real-time during patient movement, based on output signals from the ultrasound sensor mounted on the medical tool while the ultrasound beam is sweeping over the field of view, wherein the medical tool is configured to move through and with the tubular body structure.
However, in the same field of endeavor, Linares teaches the at least one ultrasound sensor being mounted to the catheter ([0015] metallic chips/at least one ultrasound sensor is either incorporated into the walls of the entire or a portion of the catheter in order to generate distinct ultrasound images. Also, sanded or corrugated metal wires or metal pieces may also be inserted into or placed/mounted outside of the catheter to generate landmark ultrasound images), the catheter is flexible medical tool (catheter is an elongated flexible catheter [Abstract]);
a course of the tubular body structure changing with patient movement (“Utilizing, the preceding urethra identification system 10 and the echo-opaque catheter 20, it is further seen that the present invention may be directed towards a method of identifying a patient's urethral anatomic course [as it changes], in real time, for the precise placement of a treatment element 70 into the patient's prostate 100” [0052]),
determining the location of at least one ultrasound sensor incorporated on a flexible medical tool inserted in said tubular body structure moving through the patient tissue (“an elongated flexible catheter 20 [a flexible medical tool], which is similar in length to that of a traditional use Foley catheter. The elongated catheter 20 may be adapted from a Foley catheter or may be any other implantable catheter with similar dimensions” [0041]), based on the sensor output signal of said ultrasound sensor (“The tip marker 5 may be made of hyper-echogenic and radio-opaque materials and may take a special form and shape, so that it would accurately indicate the position of the proximal end of the echo-opaque during insertion of treating elements”[0042], “The image device 60 is then activated so as to obtain a real time image of the treatment site of the prostate…Once inserted, physicians or technicians may identify and view said urethra using said image device while place treatment elements into a patient's prostate, based on the relative position of the urethra as indicated by the echo-opaque catheter [as indicated by the sensors on the proximal portion of the catheter] ” [0052], and “the use of hyperechoic rings 55 [sensor] will exhibit visible landmark images when utilizing the imaging device 60” [0051]) during said sweeping (“an imaging probe 62 is preferably provided and is structured to emit sound waves in a conventional fashion [sweeping] towards the prostate so as to generate ultrasound images on an associated monitor and processor assembly” [0048]), wherein the flexible medical tool is configured to move through the tubular body structure (“catheter 20 [the flexible medical tool] is structured to be introduced into the urethra 103 of a patient through the penis 105 until a proximal tip 34 thereof extends [has moved through] into a urinary bladder 102 of the patient” [0041]);
delineating and tracking the course of said tubular body structure in real-time as the course changes with the movement through the patient based on the determined locations of said ultrasound sensor (“generally indicated as 1, and further to a method of identifying [delineating and hacking] a patient's urethral anatomical course, in real time in order to aid in the precise placement [as the course changes] of a treatment element into the patient's prostate 100” [0040] and “This identification of the urethra 103 may then be monitored during performance of a necessary procedure, such as the effective location of a treatment element 70 in the prostate 100.” [0049]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Binnekamp with the medical tool as being flexible, but does not explicitly disclose a course of the tubular body structure changing with patient movement, inserting a flexible medical tool into the tubular body structure, at least one ultrasound sensor being mounted to the flexible medical tool, the ultrasound sensor being inserted into the tubular body structure with the flexible medical tool as the flexible medical tool is inserted into the tubular body structure, in real-time during patient movement, based on output signals from the ultrasound sensor mounted on the medical tool while the ultrasound beam is sweeping over the field of view, wherein the medical tool is configured to move through and with the tubular body structure as taught by Linares to provide a method and system which can effectively provide for the identification of the urethral course through the prostate, thereby allowing a practitioner, in real time, to effectively identify not only the external boundaries of the prostate, but also the urethra, thereby taking both into consideration when appropriately positioning a treatment element, such as radioactive seeds and/or cryo-probes. In particular, ideal techniques may call for a positioning of the treatment element in substantially close proximity to a malignant tumor, while maintaining a maximum possible spacing from the urethra ([0010] of Linares).
Regarding claim 15,  modified Binnekamp substantially discloses all the limitations of the claimed invention, specifically, modified Binnekamp discloses a non-transitory (“random access memory (RAM)” [0023]) computer-readable medium carrying computer code for performing the method of localizing a body structure as defined in claim 14 (“computer program product accessible from a computer-usable or computer-readable storage medium providing program code for use by or in connection with a computer or any instruction execution system” [0023]), when run on a computing device controlling a system for localizing the tubular body structure (“For the purposes of this description, a computer-usable or computer readable storage medium can be any apparatus that may include, store, communicate, propagate, or transport the program [for localizing the tubular body structure] for use by or in connection with the instruction execution system [a computing device controlling a system], apparatus, or device.” [0023]).
Regarding claim 20, modified Binnekamp, in view of Linares, substantially discloses all the limitations of the claimed invention, specifically, Linares discloses further including: as the flexible medical tool is inserted into the tubular body structure (“an elongated flexible catheter 20 [a flexible medical tool], which is similar in length to that of a traditional use Foley catheter. The elongated catheter 20 may be adapted from a Foley catheter or may be any other implantable catheter with similar dimensions” [0041]), interpolating the determined locations of the at least one ultrasound sensor (“An outline [delineation] or representation of the urethra may be generated by the control unit 14 and displayed on the monitor display 16. The representation may be formed by displaying one point or node for each of the tracking members, e.g., spaced 5 to 10 mm apart. The position of the these nodes [recorded positions] is dictated by their position relative to the fixed marker point and/or their relative positioning as determined [interpolated] by the control unit 14. Each node is connected to its adjacent node by a straight or curved line segment so as to create a representation or image of the urethra. In this manner, a clinician can visualize and track movement of the urethra in particular during periods of incontinence.” [0086]), and specifically, Binnekamp discloses acquisition during the sweeping (“In block 204, a physician performs a manual (or automatic motorized) sweep of the organ to acquire a set of 2D images” [0029]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 23, modified Binnekamp substantially discloses all the limitations of the claimed invention, specifically, modified Binnekamp discloses further including:
imaging the target tissue (“In block 304, optionally, a spatial localization of an ultrasound probe and stepper facilitate improved feedback when trying to reposition the patient intra-procedurally such that the patient's organ (e.g., prostate) is in a same pose relative to the ultrasound probe and stepper as it was during the pre-planning. This may be achieved by jointly visualizing a “live” real-time ultrasound image of the prostate” [0033]);
inserting radioactive seeds into the target tissue (“In block 214, a first seed delivery device (e.g., needle) is inserted into the organ (e.g., prostate). As the needle/device is advanced, its location and/or trajectory is identified on real-time TRUS images using a tracking or localization system (120), along with the target location, helping the physician to best reach that target. In block 216, once the physician has reached the target location or as close as he can get to it, treatment devices (e.g., seeds) are deposited into the prostate or other organ.” [0030]); and
determining a dose delivered to the tubular body structure by the radioactive seeds (“In block 210, the physician defines target dosimetry (e.g., a plan), for example, desired dose levels for the prostate and surrounding organs [tubular body structure] at risk. In block 212, the inverse planning method automatically computes the virtual seed locations needed to best reach the physician's dose targets. In the case of stranded seeds, the dosimetrist arranges the seeds and spacers according to the plan.” [0029]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Vignon and Linares, as applied to claim 12 above, further in view of Lee (US6387034, hereafter “Lee”).
Regarding claim 17, modified Binnekamp substantially discloses all the limitations of the claimed invention, specifically, modified Binnekamp discloses further including: a needle configured to be inserted into the prostate gland (“In block 214, a first seed delivery device (e.g., needle) is inserted into the organ (e.g., prostate).” [0030]) to implant and release a radioactive brachytherapy seed in the prostate gland in accordance with a radiation treatment plan (“In block 216, once the physician has reached the target location [in the prostate gland] or as close as he can get to it, treatment devices (e.g., seeds) are deposited [implanted and released] into the prostate or other organ” [0030] and “In block 212, the inverse planning method automatically computes [calculates] the virtual seed locations needed to best reach the physician's dose targets. In the case of stranded seeds, the dosimetrist arranges the seeds and spacers according to the plan [with the calculated radiation dose].” [0029]); and
wherein said controller is configured to: 
track (“Tracking system 120 works in conjunction with computer system 142 to track devices/needles 134 and seeds 132” [0025]) and segment the delineated prostatic urethra (“In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction” [0029]),
as each brachytherapy seed is ready to be released (“once some or all of the seeds have been placed, the program 104 can recompute metrics [to adjust] to determine if the desired result has been achieved and if not corrections [adjustments] may be made in real-time” [0028]), calculate a radiation dose delivered to the prostatic urethra based on the tracking and segmentation (“Program 104 provides an improved workflow by implementing an ‘inverse’ method, allowing the user to define dosimetry targets once, and computing virtual seed locations [inserted seeds] automatically to reduce the amount of user interaction needed…to reduce radiation dose to critical anatomical structures and prevent overdosing. Seed densities may be varied” [0026] and “In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction. In block 210, the physician defines target dosimetry (e.g., a plan), for example, desired dose levels for the prostate and surrounding organs at risk. In block 212, the inverse planning method automatically computes the virtual seed locations needed to best reach the physician's dose targets. In the case of stranded seeds, the dosimetrist arranges the seeds and spacers according to the plan.” [0029]), but does not explicitly disclose in response to the radiation dose delivered to the prostatic urethra being below a threshold, releasing the radioactive brachytherapy seed and in response to the radiation dose to the prostatic urethra being above the threshold, recalculating the radiation therapy plan.
However, in the same field of endeavor, Lee teaches in response to the radiation dose delivered to the prostatic urethra being below a threshold, releasing the radioactive brachytherapy seed (“since the urethra is surrounded by the prostate, too little dosage to the urethra may be indicative that diseased tissue proximal to the urethra is not receiving adequate dosage. Hence, a positive-valued lower bound for urethra points was specified” column 12, lines 51-55 and “This makes the point that treatment-plan optimization must focus on increasing the lower dose threshold in tumor-containing voxels rather than on the overall shape of the dose-volume distributions. It also emphasizes the need for accurate seed positioning in prostate implants…The disclosed optimization algorithm is capable of escalating the dose in individual voxels without affecting the healthy tissue surrounding the prostate and the urethral dose” column 25, lines 10-15 and 32-36) and in response to the radiation dose to the prostatic urethra being above the threshold, recalculating the radiation therapy plan (“If no upper bounds are specified, the optimization engine will be guided by an objective [recalculation] that emphasizes the satisfaction of lower bounds, and thus will steer towards solutions that have an over abundance of seeds. The upper bounds [on the threshold] on uniformity and contour points effectively help to limit the number of seeds selected, and thereby confine the prescription dose to the diseased tissue” column 12, lines 59-65).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Binnekamp with the response to the radiation dose delivered to the prostatic urethra being below a threshold, releasing the radioactive brachytherapy seed and in response to the radiation dose to the prostatic urethra being above the threshold, recalculating the radiation therapy plan as taught by Lee in order to provide computerized methods herein yield plans which use fewer seeds, provide better dose homogeneity within the target volume and lower irradiation to nearby external healthy tissue than plans obtained via manual methods (columns 17-18, lines 65-3 of Lee).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Binnekamp, in view of Linares, as applied to claim 14 above, further in view of Lee.
Regarding claim 18, modified Binnekamp substantially discloses all the limitations of the claimed invention, specifically, modified Binnekamp discloses wherein the target organ is a prostate gland in the tubular body structure is a prostatic urethra (“In block 208, the prostate and other organs [urethra] are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction” [0029]) and further including: with the needle, depositing radioactive brachytherapy seeds into the organ prostate gland in accordance with a radiation treatment plan (“In block 214, a first seed delivery device (e.g., needle) is inserted into the organ (e.g., prostate). As the needle/device is advanced, its location and/or trajectory is identified on real-time TRUS images using a tracking or localization system (120), along with the target location, helping the physician to best reach that target. In block 216, once the physician has reached the target location or as close as he can get to it, treatment devices (e.g., seeds) are deposited into the prostate or other organ” [0030]);
as each radioactive brachytherapy seed is ready to be deposited (“once some or all of the seeds have been placed, the program 104 can recompute metrics [to adjust] to determine if the desired result has been achieved and if not corrections [adjustments] may be made in real-time” [0028]), calculating a radiation dose (“Program 104 provides an improved workflow by implementing an ‘inverse’ method, allowing the user to define dosimetry targets once, and computing virtual seed locations [inserted seeds] automatically to reduce the amount of user interaction needed…to reduce radiation dose to critical anatomical structures and prevent overdosing. Seed densities may be varied” [0026] and “In block 224, the actual seed locations are fed back into the planning method (104) so that it can adapt the remaining virtual seed locations to best match/reach the physician's dose targets.” [0031]) to delivered to the prostatic urethra from a radioactive seed positioned for insertion into the prostate gland by the needle based on the delineated and tracked course of the prostatic urethra (“Program 104 provides an improved workflow by implementing an ‘inverse’ method, allowing the user to define dosimetry targets once, and computing virtual seed locations [inserted seeds] automatically to reduce the amount of user interaction needed…to reduce radiation dose to critical anatomical structures and prevent overdosing. Seed densities may be varied” [0026] and “In block 208, the prostate and other organs are manually or automatically segmented in the first ultrasound images and/or the 3D ultrasound reconstruction. In block 210, the physician defines target dosimetry (e.g., a plan), for example, desired dose levels for the prostate and surrounding organs at risk. In block 212, the inverse planning method automatically computes the virtual seed locations needed to best reach the physician's dose targets. In the case of stranded seeds, the dosimetrist arranges the seeds and spacers according to the plan.” [0029]); but does not explicitly disclose in response to the radiation dose delivered to the prostatic urethra being below a threshold, releasing the radioactive brachytherapy seed and in response to the radiation dose to the prostatic urethra being above the threshold, recalculating the radiation therapy plan.
However, in the same field of endeavor, Lee teaches in response to the radiation dose delivered to the prostatic urethra being below a threshold, releasing the radioactive brachytherapy seed (“since the urethra is surrounded by the prostate, too little dosage to the urethra may be indicative that diseased tissue proximal to the urethra is not receiving adequate dosage. Hence, a positive-valued lower bound for urethra points was specified” column 12, lines 51-55 and “This makes the point that treatment-plan optimization must focus on increasing the lower dose threshold in tumor-containing voxels rather than on the overall shape of the dose-volume distributions. It also emphasizes the need for accurate seed positioning in prostate implants…The disclosed optimization algorithm is capable of escalating the dose in individual voxels without affecting the healthy tissue surrounding the prostate and the urethral dose” column 25, lines 10-15 and 32-36) and in response to the radiation dose to the prostatic urethra being above the threshold, recalculating the radiation therapy plan (“If no upper bounds are specified, the optimization engine will be guided by an objective [recalculation] that emphasizes the satisfaction of lower bounds, and thus will steer towards solutions that have an over abundance of seeds. The upper bounds [on the threshold] on uniformity and contour points effectively help to limit the number of seeds selected, and thereby confine the prescription dose to the diseased tissue” column 12, lines 59-65).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Binnekamp with the response to the radiation dose delivered to the prostatic urethra being below a threshold, releasing the radioactive brachytherapy seed and in response to the radiation dose to the prostatic urethra being above the threshold, recalculating the radiation therapy plan as taught by Lee in order to provide computerized methods herein yield plans which use fewer seeds, provide better dose homogeneity within the target volume and lower irradiation to nearby external healthy tissue than plans obtained via manual methods (columns 17-18, lines 65-3 of Lee).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY J SHAFQAT/Examiner, Art Unit 3793           

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793